Citation Nr: 1748591	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  09-46 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to July 22, 2014, and 70 percent disabling thereafter.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to April 1969.  He earned a Silver Star Medal, Purple Heart with Oak Leaf Cluster Expert, and a Combat Infantryman Badge for this service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The claim was remanded in September 2014 for additional development.  

In July 2017, the Veteran provided testimony during a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  In August 2017, the Veteran elected not to have a new Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2012 statement, the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits specifically based on the severity of his PTSD symptoms.  The file does not demonstrate that records associated with SSA disability benefits have been requested or obtained.  

The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, and the Veteran has specifically stated that they are relevant to the issues on appeal, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, 590 F.3d 1371, 1320 (2010) (VA is required to obtain SSA records when they may be relevant to the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from all applicable VA Medical Centers in since January 2017.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim in accordance with 38 C.F.R. § 3.159(c) (2016).  A response should be sought from the SSA District Office to which the Veteran's records were reportedly sent, if relevant.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




